


STATE OF NORTH CAROLINA

Exhibit 10.1

COUNTY OF DURHAM

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (the “Third Amendment”) is made and entered into
as of the 6th day of October, 2004, by and between CANTERBURY HALL IC, LLC, a
Delaware limited liability company (“Landlord”) [successor-in-interest to PetuIa
Associates, Ltd., an Iowa corporation (“PetuIa”) and Principal Life Insurance
Company, an Iowa corporation (“Principal”) as tenants-in-common (collectively,
“Petula/Principal”)] and CLINFORCE, INC., a Delaware corporation (“Tenant”)
[successor by name change to Clinical Trials Support Services, Inc., a North
Carolina corporation (“CTSS”)].

WITNESSETH:

A.

Petula/ Principal and CTSS entered into a Lease dated as of November 3, 1999 (as
amended, the “Existing Lease”) for certain premises known as Suites 240 and 206
consisting of approximately 8,080 rentable square feet of space (the “Original
Premises”) on the second floor of that certain building known as Canterbury Hall
(the “Building”) located at 4815 Emperor Blvd., Durham, North Carolina as more
particularly described in the Existing Lease;

B.

Pursuant to that certain First Amendment to Lease dated December 20, 1999
between Petula/Principal and CTSS, the Original Premises was expanded to include
approximately 4,664 rentable square feet of space on the third floor of the
Building, creating the “Combined Premises” containing approximately 12,744
rentable square feet as more particularly described in the First Amendment.

C.

Pursuant to that certain Second Amendment to Lease dated October 10, 2003,
between Landlord (as successor-in-interest to PetuIa/ Principal) and Tenant (as
successor by name change to CTSS), the Original Premises was expanded to include
an additional 8,656 rentable square feet designated as the First Floor Expansion
Space, the Second Floor Expansion Space and the 2004 Expansion Space
(collectively, the “Expansion Space”), all as more particularly described in
said Second Amendment. For purposes hereof, the Combined Premises and Expansion
Space are collectively hereinafter referred to as the “Complete Premises.”

D.

Landlord and Tenant desire to further amend the terms of the Existing Lease: (i)
to increase the size of the Complete Premises to include approximately 2,285
rentable square feet of additional space on the second floor of the Building as
shown on Exhibit A-2 attached hereto (the “Additional Second Floor Expansion
Space”), and (ii) to modify certain other terms and conditions of the Existing
Lease. The Existing Lease as amended by this Third Amendment is referred to as
the “Lease.”

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree that, effective as of the date
set forth above, the Existing Lease shall be, and hereby is, amended as follows:



--------------------------------------------------------------------------------


1.

Recitals. The recitals shall form a part of this Third Amendment.

2.

Term. Notwithstanding anything in the Lease to the contrary, the Term of the
Lease with respect to the Additional Second Floor Expansion Space shall commence
as of the ASF Expansion Date (as hereinafter defined) and shall expire on
December 31, 2013, co-terminously with the Extension Term applicable to the
Combined Premises and Expansion Space.

3.

Premises. Effective as of the date of Landlord’s delivery of the Additional
Second Floor Expansion Space to Tenant upfitted in substantial accordance with
the Plans (as hereinafter defined) or the date upon which Landlord would have
delivered the Additional Second Floor Expansion Space to Tenant upfitted in
substantial accordance with the Plans but for delays attributable to Tenant or
Tenant's agents, employees or contractors (the earlier of said dates being
deemed the “ASF Expansion Date”) and continuing throughout the Extension Term,
the Complete Premises shall be further expanded to include the Additional Second
Floor Expansion Space and the Premises shall be redefined to be a total of
23,685 rentable square feet on the first, second and third floors of the
Building (collectively, the “Revised Complete Premises”) as more particularly
described on the floor plan attached hereto as Exhibit A-5”. Accordingly, as of
the ASF Expansion Date, wherever reference is made in the Lease to the Premises~
the Revised Premises or the Complete Premises, it shall be deemed to mean the
Revised Complete Premises, and Exhibits A-2, A-3 and A-4 to the Second
Amendment) shall be replaced with Exhibit A-5 attached hereto in order to
evidence the location of the Revised Complete Premises.

4.

Delivery. Landlord shall act in good faith and use diligent efforts to deliver
the Additional Second Floor Expansion Space upfitted in accordance with the
Plans to Tenant on or before November 1, 2004. Notwithstanding anything
contained herein to the contrary, in no event shall Landlord's completion of the
improvements to the Additional Second Floor Expansion Space be dependent upon,
or the ASF Expansion Date delayed because of, the installation of any special
equipment or improvements to the Additional Second Floor Expansion Space to be
supplied and installed by Tenant.

5.

Tenant Improvements. Tenant agrees that it currently occupies, and shall
continue to occupy, the Complete Premises in its “as is” condition without any
further improvements thereto except as otherwise provided herein. Landlord
shall, at its sole cost and expense, supervise the construction and installation
of the initial tenant improvements in the Additional Second Floor Expansion
Space as herein provided (collectively, the “Additional Improvements”), all in
accordance with Tenant's plans and specifications for the design, construction
and installation of the Additional Improvements (“Plans”), as such plans and
specifications have been reviewed and approved by Landlord and Tenant, such
approval not to be unreasonably withheld. Landlord shall substantially complete
the Additional Improvements in accordance with said Plans and in a good and
workmanlike manner, such substantial completion to be certified by Landlord's
engineer and Tenant's architect inspecting the work.

In the event that either prior to the commencement of the installation of any
Additional Improvements or at any time during or following the installation of
the Additional Improvements, Tenant requests any change to the aforementioned
Plans which has resulted or might result in an increase in the cost of the
installation of such Additional Improvements,



--------------------------------------------------------------------------------


then Tenant shall promptly deliver the necessary funds to defray such excess
cost to Landlord no later than fifteen (15) days after Landlord demands same.
Notwithstanding the foregoing, any change order(s) requested by Tenant which
will result in an increase in the cost of the construction and installation of
any Additional Improvements shall be agreed to in advance by Landlord and
Tenant, and Tenant shall be obligated to pay Landlord an additional construction
management fee relative to such change order(s) equal to four percent (4%) of
any increase in the cost of the construction and installation of the Additional
Improvements.

Tenant acknowledges that Landlord may be supervising the construction of the
Additional Improvements while Tenant occupies the Complete Premises and Landlord
agrees that it shall use reasonable efforts to minimize any interference with
Tenant's business operations within the Complete Premises while constructing
such improvements.

6.

Rental. Notwithstanding anything in the Existing Lease to the contrary,
beginning on the ASF Expansion Date and continuing throughout the remainder of
the Extension Term, in addition to the Minimum Rental to be paid by Tenant for
the Complete Premises, Tenant shall pay Minimum Rental for the Additional Second
Floor Expansion Space as follows:




PERIOD

RATE

MONTHLY RENT

ANNUALRENT

1/1/05*-10/31/05

$0.00 per r.s.f.

$0.00

$0.00

11/1/05-10/31/06

$15.00 per r.s.f.

$2,856.25

$34,275.00

11/1/06-10/31/07

$15.37 per r.s.f.

$2,926.70

$35,120.40

11/1/07-10/31/08

$15.75 per r.s.f.

$2,999.06

$35,988.72

11/1/08-10/31/09

$16.14 per r.s.f.

$3,073.32

$36,879.84

11/1/09-10/31/10

$16.54 per r.s.f.

$3,149.49

$37,793.88

11/1/10-10/31/11

$16.95 per r.s.f.

$3,227.56

$38,730.72

11/1/11-10/31/12

$17.37 per r.s.f.

$3,301.54

$39,690.48

11/1/12-9/30/13

$17.80 per r.s.f.

$3,389.42

$40,673.04

Continuing throughout the Extension Term, as same may be extended, Tenant shall
continue to pay Tenant's Proportionate Share of Operating Expenses, including
insurance costs, taxes and operating expense charges, and any other amounts due
and payable under the Lease, in accordance with the terms of the Lease, provided
Tenant's Proportionate Share shall be adjusted to reflect the Revised Complete
Premises (i.e. 23,685/44,161 = 53.6%) as of ASF Expansion Date.




7.

Ratification. Except as expressly or by necessary implication amended or
modified hereby, the terms of the Existing Lease are hereby ratified, confirmed
and continued in full force and effect





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has duly executed this Third
Amendment as of the day and year first above written.




 

LANDLORD:

 

CANTERBURY HALL IC, LLC,

 

a Delaware limited liability company

 

By:

PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company, its
authorized agent

 




  

By:

/s/ Mark F. Scholz

    

Title:

Investment Director, Asset Management

    

Date:

October 6, 2004

    

TENANT:

     

CLINFORCE, INC., a Delaware corporation

  

By:

/s/ Tony Sims

    

Title:

President

    

Date:

September 27, 2004

 




